DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 4/14/2021.
Claims 1-21 are currently pending and have been examined.
Domestic Benefit
	The ADS filed on 4/14/2021 properly claims the benefit of Provisional Application 63/010,702, filed 4/16/2020.  However, all claims as presently drafted contain subject matter unsupported by the Provisional Application (e.g., “e) optimizing at least said initial match using an optimizer function, to detect whether an alternative match is more optimal according to predetermined port business preferences; f) if an alternative optimal match is identified, swapping said initial match with said alternative match and saving said alternative match in said database; and outputting said alternative match to a user as a reservation for booking; g) if no alternative optimal match is identified, outputting said initial match to a user as a reservation for booking”); therefore, all claims as presently drafted are granted an effective filing date of 4/14/2021.
Information Disclosure Statement
	Of the references disclosed in the IDS of 6/14/2021, JP 2019049880 has not been considered because Applicant failed to provide a concise explanation of relevance for each patent, publication, or other information listed that is not in the English language, as required under 37 CFR 1.98(a)(3).  Examiner further notes that the body of JP 2019049880 appears to have been removed from Applicant’s submitted copy thereof.  All other references have been considered.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  RC 288 of Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7-8, 12, and 19-21 are objected to because of the following informalities: 
In Claims 1, 20, and 21, “outputting said initial match to a user as a reservation for booking” should read “outputting said initial match to the user as the reservation for booking” to maintain proper antecedent basis.
In Claim 7, the numbering of steps a) through d) conflicts with steps a) through d) of Claim 1, upon which Claim 7 depends.  
In Claim 8, the list of potential port business preferences is separated by commas and semi-colons, seemingly at random.  
In Claim 12, the list of potential berth data specifics is separated by commas and semi-colons, seemingly at random.
In Claim 19, “behaviour” should read “behavior.”
Appropriate correction is required.
Claim Interpretation
	Claim 1 contains the following limitation:  “d) if an initial match is identified, saving said initial match in said database.”  As drafted, this limitation constitutes a contingent limitation of a method claim (ie: the system does not require that an initial match is identified, as further evidenced by dependent Claim 15).  As steps e)-g) depend upon the identifying of an initial match, these limitations are also contingent limitations of a method claim.  As such, steps e)-g) are not limiting.  See MPEP 2111.04 for more information on this standard.  For the purposes of this examination, these limitations will be treated as if they were limiting.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
“an input interface configured to…” of Claim 20; and 
“a storage unit…the storage unit also containing instructions…” of Claim 20.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  These terms are interpreted in light of Paragraphs 0145-0146 of the specification as published.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 20, and 21 contain variations of the following limitation:  “e) optimizing at least said initial match using an optimizer function, to detect whether an alternative match is more optimal according to predetermined port business preferences.”  The specification does not provide sufficient description of this step to meet the written description standards of 112(a), particularly as what is performed by the “optimizer function” is the determination of a best or “optimal” match rather than some optimization/modification of the at least said initial match as claimed (see at least Paragraph 0031 as published).  The Abstract and Paragraphs 0136-0144 as published essentially repeat the claim language, providing no guidance as to how an optimizer function may be used to optimize the at least said initial match in particular.  See 112(b) rejections below for information on how this limitation is interpreted in the present examination.  Claims 2-19 are rejected due to their dependence upon Claim 1.  
	Claim 2 contains the following limitation:  “wherein said optimizer function of step e) comprises a space matching estimation, which is calculated and effected by the following: the duration of the stay requested in the reservation, the price for the berth, and a prestige factor of the vessel.”  The specification does not provide sufficient description of this step to meet the written description standards of 112(a), particularly as to how a space matching estimation may be calculated using variables which are unrelated to space (e.g., the price for the berth, a prestige factor of the vessel).  In Paragraph 0083 as published, the specification states that these variables may be used to determine a space matching estimation (at a high degree of generality, essentially equivalent to the claim language), yet goes on to describe how these variables are used to calculate a “cost_while_archoring” rather than a space matching estimation.   See 112(b) rejections below for information on how this limitation is interpreted in the present examination.  
	Claim 3 contains the following limitation:  “wherein said optimizer function of step e) comprises a date matching estimation, which is calculated and effected by the following:  the size of the vessel; and the number of days the berth is left unoccupied.”  The specification does not provide sufficient description of this step to meet the written description standards of 112(a), particularly as to how a date matching estimation may be calculated using variables which are unrelated to date matching (e.g., the size of the vessel).  The closest Examiner can find to a description of this step is found in Paragraph 0085 as published, which describes a “space waste estimation” rather than a “date matching estimation.”  See 112(b) rejections below for information on how this limitation is interpreted in the present examination.  
	Claim 4 contains the following limitation:  “wherein in said calculation of said number of days the berth is left unoccupied, a penalty is calculated for days unoccupied at the start of a reservation.”  The specification does not provide sufficient description of this step to meet the written description standards of 112(a), particularly as to how such a penalty is contemplated to be calculated.  The specification provides no guidance on the calculation of a penalty, with Paragraphs 0085-0089 merely listing such penalties as a variable in the calculation of “wasted_space_before_reservation” and “wasted_space_after_reservation.”  Additionally, Paragraphs 0087 and 0097 describe various scenarios where a penalty may be higher or lower than in other scenarios, but provides no guidance as to how these penalties are to be “calculated” as claimed.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 20, and 21 contain the following verbiage:  “the availability status of said each of said berths.”  The term “the availability status…” lacks antecedent basis, as no availability status is previously defined in these claims.  Additionally, the term “said each of said berths” lacks antecedent basis, as while a plurality of berths located at a port is previously defined in these claims, “each” of said berths is not.  For the purposes of this examination, “the availability status of said each of said berths” will be interpreted as “an availability status of each of said berths.”  Claims 2-19 are rejected due to their dependence upon Claim 1.  
	Claims 1, 20, and 21 contain variations of the following limitations:  “e) optimizing at least said initial match using an optimizer function, to detect whether an alternative match is more optimal according to predetermined port business preferences; f) if an alternative optimal match is identified, swapping said initial match with said alternative match and saving said alternative match in said database; and outputting said alternative match to a user as a reservation for booking; g) if no alternative optimal match is identified, outputting said initial match to a user as a reservation for booking.”  It is unclear, as drafted, how an initial match may be “optimized” (ie: modified to be more ideal).  Additionally, it is unclear as drafted how a match may be “more optimal” or be an “alternative optimal match,” given that the term “optimal” indicates a singular, best option.  Additionally, step e) as drafted seems to indicate two different functions as the same thing (ie: optimizing a first match, detecting whether an alternative match is “more optimal”).  There is no nexus between these two distinct functions as claimed.  For the purposes of this examination, these limitations will be interpreted as:
“e) using an optimizer function to detect whether an alternative match is a better match than said initial match according to predetermined port business preferences; 
f) if an alternative match is determined to be a better match than said initial match, swapping said initial match with said alternative match and saving said alternative match in said database; and outputting said alternative match to a user as a reservation for booking;
g) if no alternative match is determined to be a better match than said initial match, outputting said initial match to a user as a reservation for booking.”  
Claims 2-19 are rejected due to their dependence upon Claim 1.  
Claim 2 contains the following limitation:  “wherein said optimizer function of step e) comprises a space matching estimation, which is calculated and effected by the following: the duration of the stay requested in the reservation, the price for the berth, and a prestige factor of the vessel.”  It is unclear, as drafted, how a “space matching estimation” may be calculated using limitations unrelated to space matching.  Additionally, the use of the term “the reservation” is paradoxical as step e) must be complete before a reservation can be made, thus making this limitation paradoxical.  Additionally, the term “the duration of the stay requested in the reservation” lacks antecedent basis.  Additionally, the term “the price for the berth” lacks antecedent basis, both because no price for a berth is previously disclosed in the claim string and because no particular berth is previously singled out in the claim string.  In light of the specification, this limitation will be interpreted as “wherein said optimizer function of step e) comprises a cost while anchoring estimation, which is calculated by the following:  a duration of stay for the request for a reservation, a price for a matching berth, and a prestige factor of the vessel” for the purposes of this examination.  
	Claim 3 contains the following limitation:  “wherein said optimizer function of step e) comprises a date matching estimation, which is calculated and effected by the following:  the size of the vessel; and the number of days the berth is left unoccupied.”  It is unclear, as drafted, how a “date matching estimation” may be calculated using limitations unrelated to date matching.  In light of the specification, this limitation will be interpreted as “wherein said optimizer function of step e) comprises a request matching estimation, which is calculated by the following:  the vessel size, and a number of days a matching berth is left unoccupied” for the purposes of this examination.  
	Claim 4 contains the following limitation:  “wherein in said calculation of said number of days the berth is left unoccupied, a penalty is calculated for days unoccupied at the start of a reservation.”  The term “said calculation of said number of days the berth is left unoccupied” lacks antecedent basis, as the “number of days the berth is left unoccupied” is a variable listed for the calculation of a different term (a date matching estimation) in Claim 3 rather than a term to be calculated itself.  Additionally, the use of the term “a reservation” is indefinite for similar reasons as described for Claim 2 above.  This limitation is additionally indefinite because it is unclear how the recited penalty may be used in calculating a number of days the berth is left unoccupied.  Examiner notes that the specification (particularly Paragraphs 0085-0090 as published) does not clarify this issue, as the use of this penalty does not match the claim language.  For the purposes of this examination, this limitation will be interpreted as “wherein the optimizer function considers a penalty for days unoccupied at the start of a reservation.”
	In Claim 5, the terms “the price,” “the space difference for the reservation,” “the wasted space before the start date of the reservation,” and “the wasted space after the reservation end date” each lack antecedent basis as none of their subject matter is previously disclosed in the claim string.  The terms “the space difference for the reservation,” “the wasted space before the start date of the reservation,” and “the wasted space after the reservation end date” are each additionally indefinite due to their use of “the reservation” for the same reasons as explained regarding Claim 2 above.  For the purposes of this examination, these terms will respectively be interpreted as “a price,” “a space difference for a match,” “a wasted space before a start date of the request,” and “a wasted space after an end date of the request.”
	Claim 7 contains the following limitation:  “computing, based on said predetermined port business preferences, on said input parameters, and on said relative weights of importance, a ranking of the optimality of at least one match.”  In this limitation, the term “the optimality of at least one match” lacks antecedent basis.  For the purposes of this examination, this limitation will be interpreted as “computing, based on said predetermined port business preferences, on said input parameters, and on said relative weights of importance, a ranking of the at least one match by optimality.”  Claims 8-10 are rejected due to their dependence upon Claim 7. 
	In Claim 8, the terms “the start date of the reservation,” “the order of their receipt,” and “the value of minimal size discrepancy between vessel and berth” each lack antecedent basis as they are not previously disclosed in the claim string.  The term “the start date of the reservation” is additionally indefinite due to its use of “the reservation” for the same reasons as explained regarding Claim 3 above.  For the purposes of this examination, these terms will respectively be interpreted as “a start date of the request,” “an order of their receipt,” and “a value of minimal size discrepancy between vessel and berth.”  
	In Claim 10, the term “the value of each of said relative weights of importance” lacks antecedent basis.  For the purposes of this examination, this term will be interpreted as “a value of each of said relative weights of importance.”
In Claim 12, the terms “the minimal docking length,” “the pier location,” and “the berth location” each lack antecedent basis, as they are not previously disclosed in the claim string.  For the purposes of this examination, these terms will respectively be interpreted as “a minimal docking length,” “a pier location,” and “a berth location.”
Claim 17 contains the following limitation:  “outputting to the user requesting a reservation, a "reservation approved" notification, after an initial match is made, between steps d) and e), for rapid response time.”  The term “rapid response time” is indefinite because “rapid” is a subjective term which does not clearly define the bounds of the claim scope.  Examiner additionally notes that, as drafted, “for rapid response time” indicates intended use and is thus not considered limiting.  For the purposes of this examination, this limitation will be interpreted as “outputting to the user requesting a reservation, a “reservation approved” notification, after an initial match is made, between steps d) and e).”
Claim 18 contains the following limitation:  “wherein said outputting of said match to a user as a reservation for booking, comprises communicating said match to a port authority for review, prior to booking.”  In this limitation, the term “said match” lacks proper antecedent basis, as one of two different matches is alternatively output to a user in Claim 1.  This limitation is additionally indefinite because it attempts to further narrow the two alternative outputting steps of Claim 1 not with functionality related thereto but with an additional, unrelated step.  For the purposes of this examination, this limitation will be interpreted as “communicating the output initial match or the output alternative optimal match to a port authority for review prior to booking.”
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 20, and 21, the limitations of a) receiving as input, a request for a reservation, comprising docking requirement specifics for a vessel, comprising:  a port of interest, dates of interest, and vessel size; b) maintaining in memory a database comprising berth data specifics of a plurality of berths located at a port; wherein said berth data specifics comprise:  the availability status of said each of said berths, and the physical characteristics of each of said berths; c) searching said database to identify an initial match between said request for a reservation, and between said berth data specifics of available berths of said database; wherein said match meets a predetermined threshold; d) if an initial match is identified, saving said initial match in said database; e) optimizing at least said initial match using an optimizer function, to detect whether an alternative match is more optimal according to predetermined port business preferences; f) if an alternative optimal match is identified, swapping said initial match with said alternative match and saving said alternative match in said database; and outputting said alternative match to a user as a reservation for booking; and g) if no alternative optimal match is identified, outputting said initial match to a user as a reservation for booking, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated subcategories of commercial or legal activity and/or managing personal behavior or relationships or interactions between people.    
Additionally, the limitations of b) maintaining in memory a database comprising berth data specifics of a plurality of berths located at a port; wherein said berth data specifics comprise:  the availability status of said each of said berths, and the physical characteristics of each of said berths; c) searching said database to identify an initial match between said request for a reservation, and between said berth data specifics of available berths of said database; wherein said match meets a predetermined threshold; d) if an initial match is identified, saving said initial match in said database; e) optimizing at least said initial match using an optimizer function, to detect whether an alternative match is more optimal according to predetermined port business preferences; and f) if an alternative optimal match is identified, swapping said initial match with said alternative match and saving said alternative match in said database, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of memory storing a database; a computerized system comprising an input interface configured to receive input parameters comprising a request for a reservation, comprising docking requirement specifies for a vessel, comprised of:  a port of interest, dates of interest, and vessel size; said input interface configured to receive port business preferences; a processing unit operatively connected to the input interface; a storage unit operatively connected to the processing unit to store the input parameters; the storage unit also containing instructions executable by a processing unit; and a non-transitory machine readable storage medium containing instructions associated with tracking and matching reservations, of marine docking berths at ports.  Each of these additional elemetns amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-19, describing various additional limitations to the method of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses wherein said optimizer function of step e) comprises a space matching estimation, which is calculated and effected by the following: the duration of the stay requested in the reservation, the price for the berth, and a prestige factor of the vessel (an abstract idea in the form of a certain method of organizing human activity, a mental process, and a mathematical concept), which does not integrate the claim into a practical application.  
Claim 3 discloses wherein said optimizer function of step e) comprises a date matching estimation, which is calculated and effected by the following:  the size of the vessel; and the number of days the berth is left unoccupied (an abstract idea in the form of a certain method of organizing human activity, a mental process, and a mathematical concept), which does not integrate the claim into a practical application.  
Claim 4 discloses wherein in said calculation of said number of days the berth is left unoccupied, a penalty is calculated for days unoccupied at the start of a reservation (an abstract idea in the form of a certain method of organizing human activity, a mental process, and a mathematical concept), which does not integrate the claim into a practical application.  
Claim 5 discloses wherein said optimizer function of step e) comprises a total cost estimation, calculated and effected by:  the size of the vessel; the price; the space difference for the reservation; the wasted space before the start date of the reservation and the wasted space after the reservation end date (an abstract idea in the form of a certain method of organizing human activity, a mental process, and a mathematical concept), which does not integrate the claim into a practical application.  
Claim 6 discloses wherein said optimizer function is triggered to perform said steps e)-g) to calculate and identify alternative matches for all matches made for vessels, when at least one of the following occurs: a new reservation is made; the availability status of a berth is changed in said database; a new berth is added or moved from the database and a booked reservation is changed (an abstract idea in the form of a certain method of organizing human activity, a mental process, and a mathematical concept), which does not integrate the claim into a practical application.  
Claim 7 discloses a) maintaining in memory predetermined port business preferences (an abstract idea in the form of a certain method of organizing human activity and a mental process); b) assigning relative weights of importance to said input parameters and to said predetermined port business preferences (an abstract idea in the form of a certain method of organizing human activity and a mental process); c) computing, based on said predetermined port business preferences, on said input parameters, and on said relative weights of importance, a ranking of the optimality of at least one match (an abstract idea in the form of a certain method of organizing human activity, a mental process, and a mathematical concept); d) selecting and outputting one or more highest ranked optimal matches (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claim into a practical application.  
Claim 8 discloses wherein said predetermined port business preferences comprise at least one of the following: maximize occupancy of all berths; prefer matches having no unoccupied dates at the start date of the reservation; handle reservation requests in the order of their receipt; maximize profit; set the value of minimal size discrepancy between vessel and berth, set value of maximum size discrepancy between vessel and berth, maximize match of berth days, never leave large berth unoccupied, book VIP reservation within 24 hours, maximal size of vessel allowed in port, minimal spacing between vessels; prioritize matches for requests having a lengthy stay; prioritize matches for larger vessels, prioritize matches for predefined VIP requests (merely narrowing the field of use), which does not integrate the claim into a practical application.  
Claim 9 discloses wherein said predetermined port business preferences are configurable according to a port preference (merely narrowing the field of use), which does not integrate the claim into a practical application.  
Claim 10 discloses wherein the value of each of said relative weights of importance, may be set according to a port preference (merely narrowing the field of use), which does not integrate the claim into a practical application.  
Claim 11 discloses wherein said docking requirement specifics of a vessel comprise at least one of the following:  vessel length, vessel width, vessel docking vertically/horizontally, port name and location, location on vessel of utility hook-ups, and direction of docking (merely narrowing the field of use), which does not integrate the claim into a practical application.  
Claim 12 discloses wherein said berth data specifics comprise at least one of the following physical characteristics of a berth:  the estimated water depth, the minimal docking length; the pier identity, the pier location; the berth identity, and the berth location (merely narrowing the field of use), which does not integrate the claim into a practical application.  
Claim 13 discloses wherein upon receipt of an absence report pertaining to a departing vessel, and communicated by a user associated with a specific berth, said database is populated in said step b) to include berth specifics of said specific berth (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim 14 discloses wherein population of said database with berth specifics of said specific berth, triggers said optimizer function to perform said steps e)-g) to calculate and identify alternative matches for all matches made (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim 15 discloses wherein in step d), if no initial match is identified, said request for a reservation is saved in memory in a waiting list (an abstract idea in the form of a certain method of organizing human activity and a mental process); and said step c) of searching for a match is repeated after a predetermined interval (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claim into a practical application.  
Claim 16 discloses wherein if said alternative optimal match of said step f) is determined to be below a predefined threshold level of match, repeating steps e)-f), until said threshold level is met (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim 17 discloses comprising outputting to the user requesting a reservation, a "reservation approved" notification, after an initial match is made, between steps d) and e), for rapid response time (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claim 18 discloses wherein said outputting of said match to a user as a reservation for booking, comprises communicating said match to a port authority for review, prior to booking (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claim 19 discloses wherein said step e) of optimizing comprises utilizing a machine learning function which identifies patterns of behaviour over time, that:  effect port business preferences of a port; or effect matches made (an abstract idea in the form of a certain method of organizing human activity; the machine learning function reciting an additional element which merely uses a computer as a tool to perform an abstract idea); and
said machine learning function utilizes said patterns as input for future optimizations performed (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claim into a practical application.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 11-14, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bacon et al (GB 2489195, a copy of which was provided in the IDS of 6/14/2021) (hereafter, “Bacon”) in view of Rosas-Maxemin et al (PGPub 20190392359) (herafter, “Rosas-Maxemin”) and Rosen et al (PGPub 20160371607) (hereafter, “Rosen”).  
Regarding Claims 1, 20, and 21, Bacon discloses:
A computerized system for tracking and matching reservations, of marine docking berths at ports (pg. 13, first paragraph; Fig. 30; it is understood that the invention could be in the form of various applications running on smartphones, tablet computers, or similar personal devices; applications could provide access to the full range of services/settings as a web interface);
an input interface configured to receive input parameters comprising a request for a reservation, comprising docking requirement specifies for a vessel, comprised of:  a port of interest, dates of interest, and vessel size (pg. 13, first paragraph; pg. 15, section:  Smartphone Applications; pg. 37, Abstract; pg. 54, section:  Details User Input; Fig. 30; roviding an easily accessible interface through which boat owners can search for and book mooring; it is understood that the invention could be in the form of various applications running on smartphones, tablet computers, or similar personal devices; applications could provide access to the full range of services/settings as a web interface);
a) receiving as input, a request for a reservation, comprising docking requirement specifics for a vessel, comprising:  a port of interest, dates of interest, and vessel size (pg. 24, chapter:  FIRST STEPS; pg. 25, chapter:  SEARCHING FOR BERTHS; pg. 27, chapter:  ADD A BERTH; pgs. 28-29; chapter:  SEARCH FOR A BERTH FOR YOUR BOAT; visitors are able to use the map to search for moorings in a desired location by typing the location and entering in the dates; the member is able to use the site to search for and book moorings; the member must alter the dates to those for which he wishes to book a mooring; the member may also select a boat they have already added to their profile, for which they wish to book the berth; if a boat is selected the moorings that are displayed will accommodate a boat of the dimensions registered);
b) maintaining in memory a database comprising berth data specifics of a plurality of berths located at a port; wherein said berth data specifics comprise:  the availability status of said each of said berths, and the physical characteristics of each of said berths (pg. 14, first paragraph; pgs. 27-28, chapters:  ADD A BERTH, ADDING A MARINA BERTH, and ADDING A PRIVATE BERTH; pg. 29, chapters:  SEARCH VIA A MAP and SEARCH VIA A TEXT FIELD; pgs. 49-50, chapter:  MOORING MANAGER HOME DATA; Fig. 30; Claims 3, 6, 7; the size of the berth is required so it may be compared to boat dimensions when users are searching for vacancies; the site could have listed the available berth identifications, such as berth number; tags on the map will show the available moorings); and
c) searching said database to identify an initial match between said request for a reservation, and between said berth data specifics of available berths of said database (pg. 14, first paragraph; pgs. 28-30, chapters:  SEARCH FOR A BERTH FOR YOUR BOAT, SEARCH VIA A MAP, SEARCH VIA A TEXT FIELD, and BOOKING A BERTH; member must alter the dates to those for which he wishes to book a mooring; member may also select a boat for which they wish to book the berth; the moorings that are displayed will accommodate a boat of the dimensions registered; member may type the location in which they wish to find a mooring; once the dates and boat are entered, tags on the map will show the available moorings in that area).
Bacon does not explicitly disclose but Rosas-Maxemin does disclose:
a processing unit operatively connected to the input interface (¶ 0025, 0030-0031; Fig. 1; control units of computing devices may each include one or more processors; computing devices may include an electronic display and various input and output (I/O) devices);
a storage unit operatively connected to the processing unit to store the input parameters (¶ 0025-0026, 0039, 0042-0043; Fig. 1; control units of computing devices may each include one or more processors; memories may each include one or more types of machine-readable media, including volatile and non-volatile memory; listings matching the selected parameters entered into one or more fields may be determined; servers store information about each wireless device and the corresponding secured listing);
the storage unit also containing instructions executable by the processing unit (¶ 0026, 0041; executable code stored on non-transitory, tangible, computer readable media that when run by one or more processors may cause the one or more processors to perform one or more processes);
a non-transitory machine readable storage medium containing instructions associated with tracking and matching reservations, of marine docking berths at ports (¶ 0026, 0041; executable code stored on non-transitory, tangible, computer readable media that when run by one or more processors may cause the one or more processors to perform one or more processes);
d) if an initial match is identified, saving said initial match in said database (¶ 0026, 0043, 0048, 0054; Fig. 5; plurality of listings stored in a database; determining a first listing, then subsequently comparing the value of this listing to one or more second listings implicitly requires the saving of the first listing in at least temporary memory (e.g., RAM));
f) if an alternative optimal match is identified, swapping said initial match with said alternative match and saving said alternative match in said database (¶ 0043, 0048-0055, 0060, 0063; the first listing value is compared with one or more second listing values corresponding to one or more second listings; the second listing values are stored on one or more application servers in a database; the listing is swapped for a listing that is closer in time to the time in which the wireless device is expected to reach the destination; the listing may be swapped out for a more suitable listing);  
outputting said alternative match to a user as a reservation for booking (¶ 0043, 0048-0059; it is determined whether the difference between the first listing value and one of the second listing values exceeds a predetermined threshold; in response to determining that the difference exceeds the predetermined threshold, a user-selectable message may be provided on the first wireless device comprising a prompt to secure the second listing; the second listing is secured by the first wireless device);
g) if no alternative optimal match is identified, outputting said initial match to a user as a reservation for booking (¶ 0043, 0064; Fig. 4; a first listing is selected from among a plurality of listings based on the search request; the first listing is selected based on the listings that match one or more listing parameters included in the search request; following selection of the first listing selection, the first user device is sent a confirmation query; the closest listing of the listings may be ranked first and have the highest listing value of the listings).  
Bacon and Rosas-Maxemin do not explicitly disclose but Rosen does disclose said input interface configured to receive business preferences (Abstract; ¶ 0037, 0321; system can receive parking rules from an external client device operated by an owner of each of the individual off-street parking spots).  Bacon additionally discloses wherein the business preferences are port business preferences (pg. 5, chapter:  SUMMARY OF THE INVENTION; web-based system that allows a user to book a berth in any of several different marinas; the term "marina" should be expansively construed to cover anywhere that boats or other kinds of water-based vessels can be moored or berthed).  
Bacon does not explicitly disclose but Rosas-Maxemin does disclose e) optimizing at least said initial match using an optimizer function, to detect whether an alternative match is more optimal according to predetermined preferences (¶ 0043, 0048-0055, 0064; Figs. 4-5; a first listing is selected from among a plurality of listings based on the search request; the first listing is selected based on the listings that match one or more listing parameters included in the search request; compare the first listing location value with the second listing location values corresponding to second listing locations).  Bacon and Rosas-Maxemin do not explicitly disclose but Rosen does disclose wherein the predetermined preferences are predetermined port business preferences (Abstract; ¶ 0037-0038, 0055, 0145, 0321; system receives parking rules from an external client device operated by an owner of each of the individual parking spots; example rules may define availability times; suggestion engine provides parking suggestions based in part on availability).
One of ordinary skill in the art would have been motivated to include the parking space matching functionality of Rosas-Maxemin with the vehicle parking reservation system of Bacon to improve the parking space matching functionality already present in Bacon (see at least Paragraph 0017 of Rosas-Maxemin).  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the owner-based parking space preference consideration functionatliy of Rosen with the parking reservation system of Bacon and Rosas-Maxemin because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rosen are applicable to the base device (Bacon and Rosas-Maxemin), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 6, Bacon in view of Rosas-Maxemin and Rosen discloses the limitations of Claim 1.  Bacon does not explicitly disclose but Rosas-Maxemin does disclose wherein said optimizer function is triggered to perform said steps e)-g) to calculate and identify alternative matches for all matches made for vessels, when at least one of the following occurs: a new reservation is made; the availability status of a berth is changed in said database; a new berth is added or moved from the database and a booked reservation is changed (¶ 0044-0046, 0048-0059; Figs. 4-5; database of listings is monitored as listings parameters are updated; listing parameters, such as availability times, are updated as reservations are cancelled and scheduled for listings in real time; system runs comparisons based on updated listings).  The rationale to combine remains the same as for Claim 1.  
Regarding Claim 11, Bacon in view of Rosas-Maxemin and Rosen discloses the limitations of Claim 1.  Bacon additionally discloses wherein said docking requirement specifics of a vessel comprise at least one of the following:  vessel length, vessel width, vessel docking vertically/horizontally, port name and location, location on vessel of utility hook-ups, and direction of docking (pg. 24, chapter:  FIRST STEPS; pg. 25, chapter:  SEARCHING FOR BERTHS; pg. 27, chapter:  ADD A BERTH; pgs. 28-29; chapter:  SEARCH FOR A BERTH FOR YOUR BOAT; visitors are able to use the map to search for moorings in a desired location by typing the location and entering in the dates; the member is able to use the site to search for and book moorings; the member must alter the dates to those for which he wishes to book a mooring; the member may also select a boat they have already added to their profile, for which they wish to book the berth; if a boat is selected the moorings that are displayed will accommodate a boat of the dimensions registered).  
Regarding Claim 12, Bacon in view of Rosas-Maxemin and Rosen discloses the limitations of Claim 1.  Bacon additionally discloses wherein said berth data specifics comprise at least one of the following physical characteristics of a berth:  the estimated water depth, the minimal docking length; the pier identity, the pier location; the berth identity, and the berth location (pg. 14, first paragraph; pgs. 27-28, chapters:  ADD A BERTH, ADDING A MARINA BERTH, and ADDING A PRIVATE BERTH; pg. 29, chapters:  SEARCH VIA A MAP and SEARCH VIA A TEXT FIELD; pgs. 49-50, chapter:  MOORING MANAGER HOME DATA; Fig. 30; Claims 3, 6, 7; the size of the berth is required so it may be compared to boat dimensions when users are searching for vacancies; the site could have listed the available berth identifications, such as berth number; tags on the map will show the available moorings).  
Regarding Claim 13, Bacon in view of Rosas-Maxemin and Rosen discloses the limitations of Claim 1.  Bacon additionally discloses wherein upon receipt of an absence report pertaining to a departing vessel, and communicated by a user associated with a specific berth, said database is populated in said step b) to include berth specifics of said specific berth (pg. 2, first bullet; pg. 12, chapter:  The Waypoint Objectives; pg. 19, fifth bullet; Fig. 29; boat owners failing to inform marina offices that they are leaving to cruise, meaning that revenue cannot be generated from otherwise vacant and available berths; boat owners shall be motivated to opt to notify their home marina of their occupancy; the users can cruise freely, and earn income (in the form of transferable and reclaimable credits) whilst they are away if thier home berth is occupied by a visiting boat owner).  
Regarding Claim 14, Bacon in view of Rosas-Maxemin and Rosen discloses the limitations of Claim 1.  Bacon does not explicitly disclose but Rosas-Maxemin does disclose wherein population of said database with berth specifics of said specific berth, triggers said optimizer function to perform said steps e)-g) to calculate and identify alternative matches for all matches made (¶ 0044-0046, 0048-0059; Figs. 4-5; database of listings is monitored as listings parameters are updated; listing parameters, such as availability times, are updated as reservations are cancelled and scheduled for listings in real time; system runs comparisons based on updated listings).  The rationale to combine remains the same as for Claim 1.  
Regarding Claim 16, Bacon in view of Rosas-Maxemin and Rosen discloses the limitations of Claim 13.  Bacon does not explicitly disclose but Rosas-Maxemin does disclose wherein if said alternative optimal match of said step f) is determined to be below a predefined threshold level of match, repeating steps e)-f), until said threshold level is met (¶ 0054-0055, 0060; Fig. 5; compare the first listing location value with second listing location values corresponding to second listing locations; determine whether the difference between the first listing location value and one of the second listing location values exceeds a threshold; repeat process if the first listing value is greater than or equal to the threshold).  The rationale to combine remains the same as for Claim 1.  
Regarding Claim 17, Bacon in view of Rosas-Maxemin and Rosen discloses the limitations of Claim 1.  Bacon does not explicitly disclose but Rosas-Maxemin does disclose comprising outputting to the user requesting a reservation, a "reservation approved" notification, after an initial match is made, between steps d) and e), for rapid response time (¶ 0043-0046, 0048-0058; Figs. 4-5; upon determining a match, one or more listings are secured by one or more wireless devices; subsequently, the system monitors and compares the listing value of the secured listing(s) against additional listing values).  The rationale to combine remains the same as for Claim 1.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bacon in view of Rosas-Maxemin, Rosen, and Hayes et al (PGPub 20180052860) (hereafter, “Hayes”).
Regarding Claim 2, Bacon in view of Rosas-Maxemin and Rosen discloses the limitations of Claim 1.  Bacon, Rosas-Maxemin, and Rosen do not explicitly disclose but Hayes does disclose wherein said optimizer function of step e) comprises a space matching estimation, which is calculated and effected by the following: the duration of the stay requested in the reservation, the price for the berth, and a prestige factor of the vessel (¶ 0037, 0074-0075; associated costs may be assessed, including a cost to park (e.g., total cost, cost per hour, cost per day, etc.) and a insurance cost to park (based on risk, in turn based on type of vehile); system may take into account cost of parking in various locations when generating a recommendation).
The rationale to combine the references of Bacon, Rosas-Maxemin, and Rosen remains the same as for Claim 1.  It additionally would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking reservation cost estimation functionality of Hayes with the parking reservation system of Bacon, Rosas-Maxemin, and Rosen because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Hayes are applicable to the base device (Bacon, Rosas-Maxemin, and Rosen), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bacon in view of Rosas-Maxemin, Rosen, and Qian et al (PGPub 20190272682) (hereafter, “Qian”).
Regarding Claim 3, Bacon in view of Rosas-Maxemin and Rosen discloses the limitations of Claim 1.  Bacon additionally discloses wherein said optimizer function of step e) comprises a date matching estimation, which is calcluated and effected by the size of the vessel (pg. 14, first paragraph; pgs. 28-30, chapters:  SEARCH FOR A BERTH FOR YOUR BOAT, SEARCH VIA A MAP, SEARCH VIA A TEXT FIELD, and BOOKING A BERTH; member must alter the dates to those for which he wishes to book a mooring; member may also select a boat for which they wish to book the berth; the moorings that are displayed will accommodate a boat of the dimensions registered; member may type the location in which they wish to find a mooring; once the dates and boat are entered, tags on the map will show the available moorings in that area).  Bacon, Rosas-Maxemin, and Rosen do not explicitly disclose but Qian does disclose wherein the optimizer function comprises a time matching estimation, which is calculated and effected by the number of days the berth is left unoccupied (¶ 0006, 0029-0030, 0040-0042; Figs. 4A-4B; determine an optimized parking schedule based on the status of the plurality of parking spaces and the schedule of the plurality of parking spaces, including the current and scheduled occupancy of each space; parking spaces may be assigned dynamically such that reservations for any parking space are spaced temporally close together to maximize reservation time/revenue; parking spaces which minimize unoccupied periods before and after a reservation are preferred over parking spaces that do not; time may be considered in days).
The rationale to combine the references of Bacon, Rosas-Maxemin, and Rosen remains the same as for Claim 1.  It additionally would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking matching functionaltiy of Qian with the parking reservation system of Bacon, Rosas-Maxemin, and Rosen because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Qian are applicable to the base device (Bacon, Rosas-Maxemin, and Rosen), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 4, Bacon in view of Rosas-Maxemin, Rosen, and Qian discloses the limitations of Claim 3.  Bacon, Rosas-Maxemin, and Rosen do not explicitly disclose but Qian does disclose wherein in said calculation of said number of days the berth is left unoccupied, a penalty is calculated for days unoccupied at the start of a reservation (¶ 0006, 0029-0030, 0040-0042; Figs. 4A-4B; determine an optimized parking schedule based on the status of the plurality of parking spaces and the schedule of the plurality of parking spaces, including the current and scheduled occupancy of each space; parking spaces may be assigned dynamically such that reservations for any parking space are spaced temporally close together to maximize reservation time/revenue; parking spaces which minimize unoccupied periods before and after a reservation are preferred over parking spaces that do not, in other words penalizing the parking spaces that do not minimize unoccupied periods before and after a reservation; time may be considered in days).  The rationale to combine remains the same as for Claim 3.  
Regarding Claim 5, Bacon in view of Rosas-Maxemin and Rosen discloses the limitations of Claim 1.  Bacon does not explicitly disclose but Rosas-Maxemin does disclose wherein said optimizer function of step e) comprises a total cost estimatation, calculated and effected by:  the size of the vessel, the price, the space difference for the reservation (¶ 0048-0052; Fig. 5; determine listing location values; one or more listing parameter values are determined based on characteristics such as dimension of vehicles associated with respective user devices and information about price and time, such as price per hour, price per week/month/year, relative size of listings).  Bacon, Rosas-Maxemin, and Rosen do not explicitly disclose but Qian does disclose wherein the optimizer function also considers the wasted space before the start date of the reservation and the wasted space after the reservation end date (¶ 0006, 0029-0030, 0040-0042; Figs. 4A-4B; determine an optimized parking schedule based on the status of the plurality of parking spaces and the schedule of the plurality of parking spaces, including the current and scheduled occupancy of each space; parking spaces may be assigned dynamically such that reservations for any parking space are spaced temporally close together to maximize reservation time/revenue; parking spaces which minimize unoccupied periods before and after a reservation are preferred over parking spaces that do not; time may be considered in days).  The rationale to combine remains the same as for Claim 3.  
Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bacon in view of Rosas-Maxemin, Rosen, and Cao et al (PGPub 20210019671, claiming priority to PCT/EP2018/066069) (hereafter, “Cao”).  
Regarding Claim 7, Bacon in view of Rosas-Maxemin and Rosen discloses the limitations of Claim 1.  Bacon and Rosas-Maxemin do not explicitly disclose but Rosen does disclose a) maintaining in memory predetermined business preferences (Abstract; ¶ 0037-0038, 0144; system receives parking rules from an external client device operated by an owner of each of the individual parking spots; Rule DB 166, which stores parking rules for each individual sop administered by the system).  Bacon additionally discloses wherein the business preferences are port business preferences (pg. 5, chapter:  SUMMARY OF THE INVENTION; web-based system that allows a user to book a berth in any of several different marinas; the term "marina" should be expansively construed to cover anywhere that boats or other kinds of water-based vessels can be moored or berthed).  
Bacon, Rosas-Maxemin, and Rosen do not explicitly disclose but Cao does disclose b) assigning relative weights of importance to said input parameters and to predetermined preferences (¶ 0048, 0104; the information on available parking spots may be ranked according to a scoring function weighted according to one or more interests of the user; the weights of a given user's interests may be obtained directly from the user (e.g. via a user input); the user's preferred parking type, distance, and price preferences, and the weights for them).  Bacon and Rosas-Maxemin do not explicitly disclose but Rosen does disclose wherein the predetermined preferences are predetermined port business preferences (Abstract; ¶ 0037-0038, 0055, 0145, 0321; system receives parking rules from an external client device operated by an owner of each of the individual parking spots).
Bacon does not explicitly disclose but Rosas-Maxemin does disclose c) computing, based on predetermined preferences, on said input parameters, and on weights of importance, a ranking of the optimality of at least one match (¶ 0007, 0019, 0048, 0052, 0064; Fig. 6; listing value determined based on weighting of different listing parameters, indicated user preferences; a user may indicate that a parameter is important, and the weight for said parameter will be kept the same or adjusted based on the user input; listings may be ranked in order of listing value; listings ranked for a first user device).  Bacon, Rosas-Maxemin, and Rosen do not explicitly disclose but Cao does disclose wherein the weights of importance are the relative weights of importance (¶ 0048, 0104; the information on available parking spots may be ranked according to a scoring function weighted according to one or more interests of the user; the weights of a given user's interests may be obtained directly from the user (e.g. via a user input); the user's preferred parking type, distance, and price preferences, and the weights for them).  Bacon and Rosas-Maxemin do not explicitly disclose but Rosen does disclose wherein the predetermined preferences are said predetermined port business preferences (Abstract; ¶ 0037-0038, 0055, 0145, 0321; system receives parking rules from an external client device operated by an owner of each of the individual parking spots).  
Bacon does not explicitly disclose but Rosas-Maxemin does disclose d) selecting and outputting one or more highest ranked optimal matches (¶ 0007, 0019, 0048, 0052, 0064; Fig. 6; listing value determined based on weighting of different listing parameters, indicated user preferences; a user may indicate that a parameter is important, and the weight for said parameter will be kept the same or adjusted based on the user input; listings may be ranked in order of listing value; listings ranked for a first user device).  
The rationale to combine the references of Bacon, Rosas-Maxemin, and Rosen remains the same as for Claim 1.  It additionally would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking match parameter weighting functionaltiy of Cao with the parking reservation system of Bacon, Rosas-Maxemin, and Rosen because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Cao are applicable to the base device (Bacon, Rosas-Maxemin, and Rosen), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 9, Bacon in view of Rosas-Maxemin, Rosen, and Cao discloses the limitations of Claim 7.  Bacon and Rosas-Maxemin do not explicitly disclose but Rosen does disclose wherein said predetermined port business preferences are configurable according to a port preference (Abstract; ¶ 0037-0038, 0055, 0145, 0321; system receives parking rules from an external client device operated by an owner of each of the individual parking spots).  The rationale to combine remains the same as for Claim 7.
Regarding Claim 10, Bacon in view of Rosas-Maxemin, Rosen, and Cao discloses the limitations of Claim 7.  Bacon, Rosas-Maxemin, and Rosen do not explicitly disclose but Cao does disclose wherein the value of each of said relative weights of importance may be set according to a preference (¶ 0048, 0104; the information on available parking spots may be ranked according to a scoring function weighted according to one or more interests of the user; the weights of a given user's interests may be obtained directly from the user (e.g. via a user input); the user's preferred parking type, distance, and price preferences, and the weights for them).  Bacon additionally discloses wherein the preference is a port preference (pg. 5, chapter:  SUMMARY OF THE INVENTION; web-based system that allows a user to book a berth in any of several different marinas; the term "marina" should be expansively construed to cover anywhere that boats or other kinds of water-based vessels can be moored or berthed).  The rationale to combine remains the same as for Claim 7.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bacon in view of Rosas-Maxemin, Rosen, Cao, and Qian.  
Regarding Claim 8, Bacon in view of Rosas-Maxemin, Rosen, and Cao discloses the limitations of Claim 7.  Bacon, Rosas-Maxemin, Rosen, and Cao do not explicitly disclose but Qian does disclose wherein said predetermined business preferences comprise at least one of the following: maximize occupancy of all berths; prefer matches having no unoccupied dates at the start date of the reservation; handle reservation requests in the order of their receipt; 
maximize profit; set the value of minimal size discrepancy between vessel and berth, set value of maximum size discrepancy between vessel and berth, maximize match of berth days, never leave large berth unoccupied, book VIP reservation within 24 hours, maximal size of vessel allowed in port, minimal spacing between vessels; prioritize matches for requests having a lengthy stay; prioritize matches for larger vessels, prioritize matches for predefined VIP requests (¶ 0040; the optimization algorithm may optimize for the allocation of spaces for one of any number of objectives, such as maximizing parking revenue).  Bacon additionally discloses wherein said predetermined business preferences are predetermined port business preferences (pg. 5, chapter:  SUMMARY OF THE INVENTION; web-based system that allows a user to book a berth in any of several different marinas; the term "marina" should be expansively construed to cover anywhere that boats or other kinds of water-based vessels can be moored or berthed).  
The rationale to combine the references of Bacon, Rosas-Maxemin, Rosen, and Cao remains the same as for Claim 7.  The rationale to combine the references of Bacon, Rosas-Maxemin, Rosen, and Qian remains the same as for Claim 3.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bacon in view of Rosas-Maxemin, Rosen, and Chen (PGPub 20150235148) (hereafter, “Chen”).  
Regarding Claim 15, Bacon in view of Rosas-Maxemin and Rosen discloses the limitations of Claim 13.  Bacon, Rosas-Maxemin, and Rosen do not explicitly disclose but Chen does disclose wherein in step d), if no initial match is identified, said request for a reservation is saved in memory in a waiting list (¶ 0027, 0056-0057; Claim 2; receiving a request for a parking space in a desired parking area; if a space is unavailable, offering to place the user on a waiting list).  
Bacon does not explicitly disclose but Rosas-Maxemin does disclose said step c) of searching for a match is repeated after a predetermined interval (¶ 0044-0045, 0054; Figs. 4-5; the database of listings is monitored as listings parameters are updated; the database of listings is updated continuously, periodically, and/or at set location markers; as listing parameters are updated for respective listings, the process may be repeated continuously, periodically, and/or at set location markers).  
The rationale to combine the references of Bacon, Rosas-Maxemin, and Rosen remains the same as for Claim 1.  It additionally would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking match wait list functionality of Chen with the parking reservation system of Bacon, Rosas-Maxemin, and Rosen because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Chen are applicable to the base device (Bacon, Rosas-Maxemin, and Rosen), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bacon in view of Rosas-Maxemin, Rosen, and Ha et al (PGPub 20180130351) (hereafter, “Ha”).
Regarding Claim 18, Bacon in view of Rosas-Maxemin and Rosen discloses the limitations of Claim 1.  Bacon, Rosas-Maxemin, and Rosen do not explicitly disclose but Ha does disclose wherein said outputting of said match to a user as a reservation for booking, comprises communicating said match to a parking space administrator for review, prior to booking (¶ 0253-0255; the controller may then transmit the parking request approval message to the owner of the parking space through the server computer system based on a driver’s request; afterwards, upon receiving the parking approval message from the owner, the controller may determine that the owner has allowed the parking at the preset parking space).  Bacon additionally discloses wherein the parking space administrator is a port authority (pg. 5, chapter:  SUMMARY OF THE INVENTION; pg. 49, chapter:  MOORING MANAGER; web-based system that allows a user to book a berth in any of several different marinas; the term "marina" should be expansively construed to cover anywhere that boats or other kinds of water-based vessels can be moored or berthed; Harbour Authority/Harbourmaster).
The rationale to combine the references of Bacon, Rosas-Maxemin, and Rosen remains the same as for Claim 1.  It additionally would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking reservation approval functionality of Ha with the parking reservation system of Bacon, Rosas-Maxemin, and Rosen because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Ha are applicable to the base device (Bacon, Rosas-Maxemin, and Rosen), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20120095812 – “Computer-Implemented System and Method for Offering Residential Parking Reservations,” Stefik et al, disclosing a system for parking search based in part on business preferences
PGPub 20200334586 – “Autonomous and Integrated System, Method and Computer Program for Dynamic Optimisation and Allocation of Resources for Defined Spaces and Time Periods,” Petroulas, disclosing a space (including parking) reservation system which optimizes the use of the space based on reservations
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628